DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment to the claims filed 03/22/2018 has been entered. Claim(s) 21-60 has/have been canceled. Claim(s) 1-20 is/are pending.

Information Disclosure Statement
The information disclosure statement filed 03/22/2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because neither publication is identified its date of publication as required by 37 CFR 1.98 (see section (b)(5)). It has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).
Applicant should note that the large number of references in the remaining attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular reference in the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 12-14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0208113 A1 (Mault)
Regarding claim 1, Mault teaches a method of monitoring a physiological condition of a patient, the method comprising:
obtaining, at a computing device (portable computing device 30), current measurement data for the physiological condition of the patient provided by a sensing arrangement (¶ [0020] the portable computing device, such as a PDA, receives blood glucose levels from a blood glucose sensor); 
obtaining, at the computing device, a user input indicative of one or more future events associated with the patient (¶ [0021] the person enters planned meals into the PDA using the diet log functionality of a software program); and 
in response to the user input:
determining a prediction of the physiological condition of the patient in the future based at least in part on the current measurement data and the one or more future events using one or more prediction models associated with the patient (¶ [0021] software program uses a glycemic etc.); and 
displaying, at the computing device, a graphical representation of the prediction on a display device (¶ [0015] presenting the future values to the person on a display; e.g., Fig. 15). 
Regarding claim 12, Mault teaches the method further comprises providing, on the display device, a graphical user interface display prompting conversational interaction by the patient (Fig. 13; ¶ [0141] prompted to enter a meal), wherein obtaining the user input comprises receiving a conversational input indicative of the one or more future events from the patient (¶ [0118] data entry can be made using any convenient method, such as stylus entry, keyboard entry, making voice records, voice recognition software, etc.); and displaying the graphical representation of the prediction comprises providing graphical representation of the prediction within the graphical user interface display responsive to the conversational input (¶ [0015] projecting future values and presenting the future values to the person on a display; ¶ [0021] software program uses a glycemic response model for the person to predict future blood glucose levels, based on the planned meals and possible insulin injections).
Regarding claim 13, Mault teaches a computer-readable medium having instructions stored thereon that are executable by a processing system of the computing device to perform the method of claim 1 (portable computing device having a software program).
Regarding claim 14, Mault teaches an electronic device (portable computing device) comprising: 
e.g., Figs. 7, 8, etc., computing device having a receiver 146, 228 for receiving blood glucose data); 
a display device having a graphical user interface display presented thereon (e.g., Figs. 7, 8, etc., display 158, 224; Fig. 15; etc.); 
a user interface to obtain a user input indicative of one or more future events (¶ [0021] the person enters planned meals into the PDA using the diet log functionality of a software program Figs. 7, 8, etc., data input 160, 226); and
a control system coupled to the communications interface, the display device, and the user interface (e.g., Figs. 7, 8, etc., processor 150) to determine a prediction of the physiological condition of the patient in the future based at least in part on the current measurement data and the one or more future events using one or more prediction models associated with the patient (¶ [0021] software program uses a glycemic response model for the person to predict future blood glucose levels, based on the planned meals and possible insulin injections; ¶ [0099] based on diet logging combined with real-time blood glucose measurements, future trends in blood glucose can be calculated using a glycemic response model; etc.) and display a graphical representation of the prediction within the graphical user interface display on the display device (¶ [0015] presenting the future values to the person on a display; e.g., Fig. 15).
Regarding claim 18, Mault teaches the graphical user interface display prompting conversational interaction (Fig. 13; ¶ [0141] prompted to enter a meal), wherein the user input comprises a conversational input indicative of the one or more future events from the patient (¶ [0118] data entry can be made using any convenient method, such as stylus entry, keyboard etc.); and the graphical representation of the prediction is provided within the graphical user interface display responsive to the conversational input (¶ [0015] projecting future values and presenting the future values to the person on a display; ¶ [0021] software program uses a glycemic response model for the person to predict future blood glucose levels, based on the planned meals and possible insulin injections)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5, 10, 11, 15-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mault in view of US 2014/0309511 A1 (Stål). 
Regarding claim 2, Mault teaches the limitations of claim 1, as discussed above, but does not teach determining the prediction comprises determining, for each respective prediction model of a plurality of different prediction models, a weighting factor associated with the respective prediction model based at least in part on the one or more future events; determining a plurality of predicted values indicative of the physiological condition in the future based at least in part on the current measurement data and the one or more future events using each of the plurality of different prediction models associated with the patient, wherein each predicted value of the plurality of predicted values is associated with a respective prediction model of the plurality of different prediction models; and determining the prediction of the physiological condition of the patient as a weighted average of the respective predicted values of the plurality of predicted values and the weighting factors associated with the respective prediction models.
Stål teaches/suggests a method comprising determining a prediction of the physiological condition (e.g., blood glucose levels) comprising: determining, for each respective prediction model of a plurality of different prediction models, a weighting factor associated with the respective prediction model based at least in part on one or more future events (¶ [0034] predictor units 4 are each assigned a weight; ¶ [0036] where weights calculated according to dynamic mode; ¶ [0005] where one method of predicting the glucose level in the blood of a patient may perform well when the patient is exercising but not so well in other situations); 
determining a plurality of predicted values indicative of the physiological condition in the future based at least in part on the current measurement data and the one or more future events using each of the plurality of different prediction models associated with the patient, wherein each i.e., output of each of a first and second predictor unit; ¶ [0033] the prediction may be a prediction of values at multiple future points in time); and
determining the prediction of the physiological condition of the patient as a weighted average of the respective predicted values of the plurality of predicted values and the weighting factors associated with the respective prediction models (¶ [0034] from the weighted output of each of the predictor units 4, the ensemble predictor 3 can be obtained by sliding window Bayesian model averaging).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mault with determining the prediction by determining, for each respective prediction model of a plurality of different prediction models, a weighting factor associated with the respective prediction model based at least in part on the one or more future events; determining a plurality of predicted values indicative of the physiological condition in the future based at least in part on the current measurement data and the one or more future events using each of the plurality of different prediction models associated with the patient, wherein each predicted value of the plurality of predicted values is associated with a respective prediction model of the plurality of different prediction models; and determining the prediction of the physiological condition of the patient as a weighted average of the respective predicted values of the plurality of predicted values and the weighting factors associated with the respective prediction models as taught/suggested by Stål in order to enable prediction to be made with higher accuracy, even when switching between dynamic modes (e.g., during planned future events) (Stål, Abstract). 
Regarding claims 3-5, Mault teaches the limitations of claim 1, as discussed above, and further teaches/suggests the method comprises determining a first plurality of predicted values for the physiological condition of the patient in the future based at least in part on the current measurement data using a first prediction model, wherein determining the first plurality of predicted values comprises determining hourly forecast values for the physiological condition using an hourly forecasting model associated with the patient based at least in part on the current measurement data and the one or more future events (¶ [0015] using a glycemic response model to calculate the change in blood glucose level for the person over time and projecting future values; e.g., Fig. 15, where glucose values are projected over a plurality of hours); and the graphical representation of the prediction comprises a graphical representation of the prediction with respect to time (e.g., Fig. 15). Mault does not teach determining the prediction comprises determining a second plurality of predicted values for the physiological condition of the patient in the future based at least in part on the current measurement data using a second prediction model different from the first prediction model; determining, for each of the first prediction model and the second prediction model, a weighting factor associated with the respective prediction model based at least in part on the one or more future events; and determining an ensemble prediction for the physiological condition of the patient with respect to time in the future based at least in part on the first plurality of predicted values, the second plurality of predicted values, and weighting factors associated with the respective first and second prediction models; or that the wherein the graphical representation of the prediction with respect to time comprises a graphical representation of the ensemble prediction. 
Stål teaches/suggests a method comprising determining a first plurality of predicted values for the physiological condition of the patient in the future based at least in part on the current i.e., output of each of a first and second predictor unit; ¶ [0033] the prediction may be a prediction of values at multiple future points in time; ¶ [0034] where a measured present value and information about food intake, insulin intake, a physical activity level, exercise, etc. are provided as inputs to the predictor units 4);
determining, for each of the first prediction model and the second prediction model, a weighting factor associated with the respective prediction model based at least in part on the one or more future events, wherein the weighting factors vary with respect to an amount of time in the future based on a relationship between a first reliability metric associated with the first prediction model and a second reliability metric associated with the second prediction model; and the first and second reliability metrics are influenced by the one or more future events (¶ [0034] predictor units 4 are each assigned a weight; ¶ [0036] where weights calculated according to dynamic mode; ¶ [0005] where one method of predicting the glucose level in the blood of a patient may perform well when the patient is exercising but not so well in other situations); and
determining an ensemble prediction for the physiological condition of the patient with respect to time in the future based at least in part on the first plurality of predicted values, the second plurality of predicted values, and weighting factors associated with the respective first and second prediction models (¶ [0034] from the weighted output of each of the predictor units 4, the ensemble predictor 3 can be obtained by sliding window Bayesian model averaging).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mault with determining the prediction further e.g., during planned future events) (Stål, Abstract), and presenting the more accurate prediction to a user. 
Regarding claim 10, Mault teaches obtaining the current measurement data comprises receiving sensor glucose measurement data from a glucose sensing arrangement (¶ [0020]); obtaining the user input comprises receiving, via a user interface at the computing device, at least one of a prospective amount of carbohydrates to be consumed by the patient (¶ [0021] planned meals, such as food content and time, can be entered into the PDA), a prospective amount of exercise to be performed by the patient (¶ [0023] planned exercise can be entered into the PDA), and a prospective bolus amount of insulin to be administered (¶ [0021] possible insulin injections; ¶ [0076] time and quantity of insulin injections); determining the prediction comprises determining a prediction of a glucose level of the patient in the future based at least in part on the sensor glucose measurement data and the one or more future events using a prediction models associated with the etc.); and displaying the graphical representation of the prediction comprises displaying a graphical representation of the prediction with respect to time (e.g., Fig. 15). Mault does not teach determining the prediction comprises determining an ensemble prediction of a glucose level of the patient in the future based at least in part on the sensor glucose measurement data and the one or more future events using a plurality of prediction models associated with the patient; and displaying a graphical representation of the ensemble prediction with respect to time. 
Stål teaches/suggests a method comprising receiving, at a computing device (medical device 1), sensor glucose measurement data from a glucose sensing arrangement (¶ [0034] a measured present value such as the amount of glucose in a patient's blood); obtaining a user input via a user interface indicative of one or more future events associated with the patient (¶ [0034] receiving information about food intake, insulin intake, a physical activity level, exercise and/or other user provided information as input); determining an ensemble prediction of a glucose level of the patient in the future based at least in part on the sensor glucose measurement data and the one or more future events using a plurality of prediction models associated with the patient (¶ [0034] ensemble predictor 3 for predicting the value at a future point in time based one output from a plurality of predictor units 4); and outputting the ensemble prediction (¶ [0012]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mault with determining the prediction of a glucose level of the patient in the future based at least in part on the sensor glucose measurement 
Regarding claim 11, Mault as modified teaches/suggests the limitations of claim 10, as discussed above, and further teaches/suggests the method comprises determining a first plurality of predicted values for the glucose level of the patient in the future based at least in part on the sensor glucose measurement data using a forecasting model associated with the patient (¶ [0015] using a glycemic response model to calculate the change in blood glucose level for the person over time, projecting future values; e.g., Fig. 15), but does not expressly teach determining the ensemble prediction comprises: determining said first plurality of predicted values for the glucose level of the patient in the future; determining a second plurality of predicted values for the glucose level of the patient in the future based at least in part on the sensor glucose measurement data using a second prediction model; determining a first weighting factor associated with the forecasting model based at least in part on the one or more future events; determining a second weighting factor associated with the second prediction model based at least in part on the one or more future events; and determining the ensemble prediction as a weighted average of the first plurality of predicted values and the second plurality of predicted values using the first and second weighting factors.
Stål teaches/suggests determining an ensemble prediction by determining a first plurality of predicted values for the glucose level of the patient in the future based at least in part on the sensor glucose measurement data using a forecasting model associated with the patient and i.e., output of each of a first and second predictor unit; ¶ [0033] the prediction may be a prediction of values at multiple future points in time); determining a first weighting factor associated with the forecasting model based at least in part on the one or more future events and determining a second weighting factor associated with the second prediction model based at least in part on the one or more future events (¶ [0034] predictor units 4 are each assigned a weight; ¶ [0036] where weights calculated according to dynamic mode; ¶ [0005] where one method of predicting the glucose level in the blood of a patient may perform well when the patient is exercising but not so well in other situations); and determining the ensemble prediction as a weighted average of the first plurality of predicted values and the second plurality of predicted values using the first and second weighting factors (¶ [0034] from the weighted output of each of the predictor units 4, the ensemble predictor 3 can be obtained by sliding window Bayesian model averaging).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mault with determining the ensemble prediction by determining a first plurality of predicted values for the glucose level of the patient in the future based at least in part on the sensor glucose measurement data using a forecasting model associated with the patient; determining a second plurality of predicted values for the glucose level of the patient in the future based at least in part on the sensor glucose measurement data using a second prediction model; determining a first weighting factor associated with the forecasting model based at least in part on the one or more future events; determining a second weighting factor associated with the second prediction model based at least in part on the one or more future events; and determining the ensemble prediction as a weighted average of the first plurality of predicted values e.g., during planned future events) (Stål, Abstract). 
Regarding claim 15, Mault teaches the limitations of claim 14, as discussed above, but does not teach the prediction comprises a weighted average of a first plurality of predicted values determined using a first prediction model and a second plurality of predicted values determined using a second prediction model; and weighting factors associated with the respective first and second prediction models vary with respect to time in the future based at least in part on the one or more future events and a relationship between a first reliability metric associated with the first prediction model and a second reliability metric associated with the second prediction model. 
Stål teaches/suggests a method comprising determining a prediction comprising a weighted average of a first plurality of predicted values determined using a first prediction model and a second plurality of predicted values determined using a second prediction model (i.e., a first and second predictor unit outputs; ¶ [0033] the prediction may be a prediction of values at multiple future points in time; ¶ [0034] predictor units 4 are each assigned a weight and, from the weighted output of each of the predictor units 4, the ensemble predictor 3 can be obtained by sliding window Bayesian model averaging); and weighting factors associated with the respective first and second prediction models vary with respect to time in the future based at least in part on the one or more future events and a relationship between a first reliability metric associated with the first prediction model and a second reliability metric associated with the second prediction model (¶ [0036] where weights calculated according to dynamic mode; ¶ [0005] where one method of predicting the glucose level in the blood of a patient may perform well when the patient is exercising but not so well in other situations). 

Regarding claim 16, Mault as modified teaches/suggests the first plurality of predicted values comprises forecasted hourly average values for the physiological condition of the patient (e.g., Mault, Fig. 15, where glucose values are simulated/forecast over a plurality of hours; Stål, ¶ [0033] the prediction may be a prediction of values at multiple future points in time). 
Regarding claim 17, Mault teaches the current measurement data comprises sensor glucose measurement data from a glucose sensing arrangement (¶ [0020]; Figs. 7, 8, etc.); the one or more future events comprise at least one of a prospective amount of carbohydrates to be consumed by the patient (¶ [0021] planned meals, such as food content and time, can be entered into the PDA), a prospective amount of exercise to be performed by the patient (¶ [0023] planned exercise can be entered into the PDA), and a prospective bolus amount of insulin to be administered (¶ [0021] possible insulin injections; ¶ [0076] time and quantity of insulin injections); and the prediction comprises a simulated glucose level determine using a prediction models (¶ [0015] projecting future values and presenting the future values to the person on a display; ¶ [0021] software 
Stål teaches/suggests a method comprising receiving, at a computing device (medical device 1), sensor glucose measurement data from a glucose sensing arrangement (¶ [0034] a measured present value such as the amount of glucose in a patient's blood); obtaining a user input via a user interface indicative of one or more future events associated with the patient (¶ [0034] receiving information about food intake, insulin intake, a physical activity level, exercise and/or other user provided information as input); determining an ensemble prediction of a glucose level of the patient in the future based at least in part on the sensor glucose measurement data and the one or more future events using a plurality of prediction models associated with the patient (¶ [0034] ensemble predictor 3 for predicting the value at a future point in time based one output from a plurality of predictor units 4); and outputting the ensemble prediction (¶ [0012]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mault with the simulated glucose level being determined using a plurality of prediction models as taught/suggested by Stål in order to provide a more reliable and more accurate glucose level prediction for presenting to a user (Stål, ¶ [0034]). 
Regarding claim 19, Mault teaches/suggests a method of monitoring a glucose level of a patient, the method comprising:
obtaining, at a computing device from a glucose sensing arrangement (e.g., Figs. 7, 8, etc.), current sensor glucose measurement data for the patient (¶ [0020] portable computing device, such as a PDA, receives blood glucose levels from a blood glucose sensor); 

determining, at the computing device, a simulated glucose level in the future for the patient based at least in part on the current sensor glucose measurement data and the one or more future events using a prediction model associated with the patient (¶ [0021] software program uses a glycemic response model for the person to predict future blood glucose levels, based on the planned meals and possible insulin injections; ¶ [0099] based on diet logging combined with real-time blood glucose measurements, future trends in blood glucose can be calculated using a glycemic response model; etc.), wherein the prediction model includes an hourly forecasting model associated with the patient (e.g., Fig. 15); and 
displaying, on a display device associated with the computing device, a graphical representation of the simulated glucose level with respect to time in the future (e.g., Fig. 15).
Mault does not teach the simulated glucose level is determined using a plurality of prediction models. 
Stål teaches/suggests a method comprising receiving, at a computing device (medical device 1), sensor glucose measurement data from a glucose sensing arrangement (¶ [0034] a measured present value such as the amount of glucose in a patient's blood); obtaining a user input via a user interface indicative of one or more future events associated with the patient (¶ [0034] receiving information about food intake, insulin intake, a physical activity level, exercise and/or other user provided information as input); determining an ensemble prediction of a glucose level of the patient in the future based at least in part on the sensor glucose measurement data and the one or more future events using a plurality of prediction models associated with the patient 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mault with the simulated glucose level being determined using a plurality of prediction models as taught/suggested by Stål in order to provide a more reliable and more accurate glucose level prediction for presenting to a user (Stål, ¶ [0034]). 
Regarding claim 20, Mault as modified teaches/suggests the limitations of claim 19, as discussed above, but does not teach determining weighting factors associated with respective ones of the plurality of different prediction models based at least in part on the one or more future events, wherein determining the simulated glucose level comprises determining a weighted average of a plurality of predicted glucose values output by the plurality of different prediction models using the weighting factors. 
Stål teaches/suggests a method comprising determining weighting factors associated with respective ones of the plurality of different prediction models based at least in part on the one or more future events (¶ [0034] the predictor units are each assigned a weight; ¶ [0005]; ¶ [0036] weights calculated according to dynamic mode), wherein determining the simulated glucose level comprises determining a weighted average of a plurality of predicted glucose values output by the plurality of different prediction models using the weighting factors (¶ [0034]; claim 1, ensemble predictor obtained from a weighted output of each of said predictor units). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Mault with determining weighting factors associated with respective ones of the plurality of different prediction models based at least in part on the one or more future events, wherein determining the simulated glucose level comprises . 

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mault in view of Stål as applied to claim(s) 5 above, and further in view of "An Early Warning System for Hypoglycemic/Hyperglycemic Events Based on Fusion of Adaptive Prediction Models" (Daskalaki). 
Regarding claims 8 and 9, Mault as modified teaches/suggests the limitations of claim 5, as discussed above, and further discloses the ensemble prediction comprises a weighted average of the hourly forecast values weighted using a first weighting factor and the second plurality of predicted values weighted using a second weighting factor (see discussion of claim 5 above), but does not expressly teach determining the second plurality of predicted values comprises determining predicted sample values for the physiological condition using at least one of an autoregressive integrated moving average model determined based on historical data associated with the patient or a physiological model determined based on historical data associated with the patient.
Daskalaki teaches/suggests a method comprising determining a first plurality of predicted values for the physiological condition of the patient in the future based at least in part on the current measurement data using a first prediction/forecasting model (Fig. 1, output of RNN); determining a second plurality of predicted values for the physiological condition of the patient in the future based at least in part on the current measurement data using a second prediction model different from the first prediction model using an autoregressive or physiological model determined based 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Mault with determining the second plurality of predicted values using at least one of an autoregressive integrated moving average model determined based on historical data associated with the patient or a physiological model determined based on historical data associated with the patient as taught/suggested by Daskalaki in order to combine the different and/or complementary advantages of such a modeling approach for a more generalized and robust performance (Daskalaki, pg. 690).

Allowable Subject Matter
Claim(s) 6 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record teaches/suggests the limitations of claim 5, as discussed above. Additionally, the cited prior art, such as Daskalaki, suggests the use of an hourly forecasting model comprising a neural network (e.g., RNN model). Daskalaki discloses the neural network is etc.). US 6,272,480 B1 to Tresp similarly discloses an hourly forecast model comprising a neural network (e.g., Fig. 4). However, neither Daskalaki nor Tresp appear to teach said neural network includes a plurality of cells, wherein each cell corresponds to a respective hourly interval; and at least one of the plurality of cells is configured to output an average value for the physiological condition during the respective hourly interval in the future based at least in part on a subset of the one or more future events predicted to occur within the respective hourly interval in the future in a manner consistent with Applicant's disclosure. Specifically, Applicant discloses each cell/unit of the neural network, such as a long short-term memory unit/cell, corresponds to an hourly interval within a day (e.g., 1-2 PM), rather than an hourly interval relative to current measurement data (e.g., prediction horizons of one hour, two hours, etc.) as is disclosed in Daskalaki and Tresp. US 2014/0187887 A1 to Dunn discloses hourly determinations of risk (¶ [0079]). However, the risk calculation of Dunn appears to comprise glycemic risk calculated based on received/measured glucose data (¶ [0017]), rather than predicted risk at future hourly intervals, such that Dunn similarly does not teach a forecasting model comprising a neural network including a plurality of cells, wherein each cell corresponds to a respective hourly interval; and at least one of the plurality of cells is configured to output an average value for the physiological condition during the respective hourly interval in the future based at least in part on a subset of the one or more future events predicted to occur within the respective hourly interval in the future. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Meredith Weare/Primary Examiner, Art Unit 3791